ORDER

PER CURIAM.
Shirley Sides, Individually and as Personal Representative of the Estate of Kenneth M. Sides, appeals from the judgment in favor of Walter and Wanda Wright, Individually and as Trustees of the Wanda L. Wright Revocable Trust, on their petition to quiet title. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).